Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00628-CR

                              EX PARTE Nelson Leon KING

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR9642
                        Honorable Mary D. Roman, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Counsel’s motion to withdraw is GRANTED.

       SIGNED January 8, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice